Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered October 28, 1988, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant at no time attempted to withdraw her plea or vacate her judgment of conviction, with the result that no issue with regard to the factual sufficiency of the plea allocu*651tion is preserved for appellate review (People v Lopez, 71 NY2d 662).
In any event, there is no merit to the defendant’s contention that the court should have inquired more closely into the defendant’s possible agency defense. The record establishes that the court did make such inquiry, ascertaining from the defendant that she had acted as the agent of the drug seller, to whom she was grateful for posting her bail after a previous incarceration. Because the defense of agency does not include within its scope agents of the seller, but only of the buyer (People v Argibay, 45 NY2d 45), no further inquiry by the court was necessary (see, People v Nixon, 21 NY2d 338). Mangano, P. J., Rosenblatt, Lawrence and Copertino, JJ., concur.